
	

113 S260 IS: Immigration Enforcement Transparency Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 260
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the collection of data by officers enforcing
		  immigration law and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Immigration Enforcement
			 Transparency Act.
		2.DefinitionsIn this section:
			(1)Immigration
			 lawsThe term immigration laws has the meaning given
			 that term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
			(2)Law enforcement
			 officialThe term law enforcement official
			 means—
				(A)an officer of
			 U.S. Customs and Border Protection;
				(B)an officer of
			 U.S. Immigration and Customs Enforcement; or
				(C)an officer or
			 employee of a State or a political subdivision of a State who is carrying out
			 the functions of an immigration officer pursuant to an agreement entered into
			 under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g))
			 or pursuant to any other agreement with the Department of Homeland
			 Security.
				3.Data collection
			 by law enforcement officials enforcing immigration laws
			(a)Requirement for
			 data collectionA law enforcement official who makes contact with
			 an individual with the purpose or effect of enforcing an immigration law shall
			 collect the following data:
				(1)The law
			 enforcement official's basis for, or circumstances surrounding, such contact,
			 including if such individual's perceived race or ethnicity contributed to such
			 basis.
				(2)The identifying
			 characteristics of such individual, including the individual's race, gender,
			 ethnicity, and approximate age.
				(3)If such contact
			 resulted in a stop or search, how long such a stop or search lasted, whether
			 consent was requested and obtained for such stop or search, and the name of the
			 person who provided such consent.
				(4)A description of
			 any articulable facts and behavior by the individual that demonstrate
			 reasonable suspicion to justify such stop or probable cause to justify such
			 search or attempt to enforce the immigration laws.
				(5)A description of
			 any items seized during such search, including contraband or money, and a
			 specification of the type of search conducted.
				(6)Whether any
			 warning or citation was issued as a result of such contact and the basis for
			 such warning or citation.
				(7)Whether an arrest
			 or detention was made as a result of such contact, the justification for such
			 arrest or detention, and the ultimate disposition of such arrest or
			 detention.
				(8)Whether the
			 affected individual is undergoing immigration proceedings as of the date of the
			 annual report.
				(9)If a warning,
			 citation, arrest, or detention is involved, the surname of the affected
			 individual.
				(10)The immigration
			 status of the individual involved and whether removal proceedings were
			 subsequently initiated against that individual.
				(11)Whether any
			 complaint was made by the individual stopped or searched.
				(b)Compilation of
			 data
				(1)Department of
			 Homeland Security law enforcement officialsThe Secretary of
			 Homeland Security shall compile the data collected under subsection (a) by
			 officers of U.S. Customs and Border Protection and officers of U.S. Immigration
			 and Customs Enforcement.
				(2)Other law
			 enforcement officialsThe head of each agency, department, or
			 other entity that employs law enforcement officials other than officers
			 referred to in paragraph (1) shall—
					(A)compile the data
			 collected by such law enforcement officials pursuant to subsection (a);
			 and
					(B)submit the
			 compiled data to the Secretary of Homeland Security.
					(c)Use of
			 dataThe Secretary of Homeland Security shall consider the data
			 compiled under subsection (b) in making policy and program decisions related to
			 enforcement of the immigration laws.
			4.Annual
			 report
			(a)RequirementNot
			 later than one year after the effective date of this Act, and annually
			 thereafter, the Secretary of Homeland Security shall submit to Congress a
			 report on the data compiled under section 3(b).
			(b)AvailabilityEach
			 report submitted under subsection (a) shall be made available to the
			 public.
			5.Effective
			 dateThis Act shall take
			 effect 60 days after the date of the enactment of this Act.
		
